DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 11/18/2021, the prior art references (Teed-Gillen, Tommy, and Santiago) does not teach the at least highlighted portion of the at least claim of an apparatus comprising: a processor; and memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving crowd sourced data associated with a location of a plurality of devices that have connected with a base station in a geographic area, the crowd sourced data including at least some inaccurate information including one or more of incorrect cell identity information, or inaccurate time advance measurement information; determining a machine learning model to apply to the received crowd sourced data based on the type of data, wherein the machine learning model is a clustering model; performing the clustering model on the received crowd sourced data to filter out the at least some inaccurate information; filtering out additional inaccurate information based on radio frequency information including downlink throughput, uplink throughput and latency information for the plurality of devices that have connected with the base station, obtaining representative data that excludes the at least some inaccurate information from the received crowd sourced data; based on the representative data, determining a location of the base station in the geographic area; and sending a message with the location of the base station.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645